Citation Nr: 1816192	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee patellofemoral pain syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected mood disorder, currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2008 to July 2008.

The appeal to the Board of Veterans' Appeals (Board) as regards to the claims for an increased rating for the right knee disability and to a TDIU arose from an October 2011 rating decision by a decision review officer (DRO) at the VARO in Detroit, Michigan, that continued a 10 percent rating for the Veteran's right knee disability and denied entitlement to a TDIU.  (The Board notes that during the pendency of the appeal the Veteran moved to Florida.  Jurisdiction of the case was thus transferred to the VARO in St. Petersburg, Florida.)  The Veteran filed a notice of disagreement (NOD) in May 2011.  A statement of the case (SOC) addressing the right-knee increased rating claim was issued in August 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  A supplemental SOC (SSOC) was issued in December 2012 and the right-knee increased rating claim was certified for appeal to the Board in March 2013.  Additional SSOCs addressing entitlement to an increased rating for the Veteran's right knee disability were issued in December 2013 and December 2015.  The matter was then again certified for appeal to the Board in March 2016.

Also in December 2013, the RO issued an SOC addressing the matter of entitlement to a TDIU and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in response to that SOC the following month.  SSOCs addressing entitlement to a TDIU were issued in August and October 2014 and in December 2015.  The matter was then certified for appeal to the Board in March 2016.

As regards to the claim for a higher rating for a mood disorder, the Board notes that the Veteran was initially awarded service connection for a mood disorder via a June 2009 rating decision.  An initial rating of 30 percent was assigned, effective February 2, 2009.  The Veteran filed an NOD in June 2009 wherein he disagreed with the assigned rating.  In an October 2009 rating decision, the RO continued the Veteran's 30 percent rating, but in November 2009 the RO issued a rating decision wherein it increased the Veteran's mood disorder rating to 50 percent, effective from July 23, 2009.  An SOC was issued in December 2009 that addressed, among other things, entitlement to higher ratings for the Veteran's service-connected mood disorder.  However, because neither the November 2009 rating decision nor the December 2009 SOC was issued by a DRO, as requested by the Veteran, those adjudicatory actions were later nullified and in a September 2010 rating decision, the Veteran was awarded an initial rating of 50 percent for his mood disorder prior to July 23, 2009, and a rating of 70 percent thereafter.  An SOC addressing the matter of entitlement to higher ratings for the mood disorder was also issued to the Veteran that same month.  The Veteran did not then timely file a Substantive Appeal as regards to the rating assigned for his mood disorder.

Then, in April 2015, the RO issued a deferred rating decision wherein it was noted that the Veteran was claiming that his right knee pain and mood disorder prevent him from working.  The RO indicated that the mood disorder was not under appeal, but that TDIU was.  The RO thus directed that the Veteran be scheduled for "an examination for mood disorder and right knee condition" to ascertain "the effects that the [V]eteran's right knee pain has on functional limitations to include employment."  After undergoing psychiatric and orthopedic examinations in May and June 2015, the RO issued the December 2015 SSOC that addressed the matter of entitlement to rating in excess of 10 percent for the right knee disorder, a rating in excess of 70 percent for the mood disorder, and to a TDIU.  The RO then certified for appeal the issue of entitlement to a higher rating for the Veteran's mood disorder.

In June 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  During that hearing, the VLJ framed the issues on appeal as a claim for a rating in excess of 10 percent for service connected right knee patellofemoral syndrome; a claim for a rating in excess of 70 percent for an associated mood disorder; and a claim of entitlement to a TDIU and heard testimony concerning all three issues.

In September 2016, the Board expanded the appeal to encompass the claim for a rating in excess of 70 percent for the Veteran's mood disorder ( cf. Percy v. Shinseki, 23 Vet. App. 37 (2009)), and remanded for development and adjudication the Veteran's claims for a higher rating for a mood disorder, a right knee disability, and for TDIU.  After accomplishing further action, the agency of original jurisdiction (AOJ) issued a September 2017 supplemental SOC (SSOC)) that continued to deny the Veteran's claims for higher ratings and for TDIU.  The three matters were then returned to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

With regard to representation, the Board notes that at the time of the September 2016 Board remand, the Veteran was represented by Disabled American Veterans.  However, in November 2017, the Veteran designated private attorney J. Michael Woods as his representative.  The Board has recognized the change in representation.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in an April 2017 rating decision, the RO denied entitlement a temporary total evaluations under the provisions of 38 C.F.R. §§ 4.29 and 4.30.  The Veteran filed a notice of disagreement (NOD) with those denials in December 2017 and receipt of the Veteran's NOD been acknowledged by the RO.  Accordingly, as the post-decision review process has begun on these matters, they are not yet ripe for appellate review, but may be the subjects of (a) future Board decision.


REMAND

Unfortunately, the Board finds that further AOJ action is warranted with regard to the matters on appeal, even though such will, regrettably, further delay an appellate decision on these matters.

Turning first to the Veteran's claim for a rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome, that matter was remanded in September 2016 for the Veteran to be scheduled for a VA examination to determine the current severity of the Veteran's right knee disability.  In its September 2016 remand action, the Board found that the report of a May 2016 VA examination was inadequate to rely upon in this case, in part, because the examiner also indicated objective evidence of pain with motion, but made no specific finding as to the degree of range-of-motion lost due to pain on use.  The Board pointed out that the United States Court of Appeals for Veterans Claims (Court) had found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

The Veteran was afforded a VA examination in December 2016.  A review of the examination report shows that the examiner made the same findings previously determined to insufficient for evaluation purposes.  Namely, the examiner indicated the presence of pain with flexion and extension, but did not state at what point during the Veteran's range of motion pain set in.  The Court has stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  The Board thus finds that the December 2016 VA examination report is inadequate as it does not fully address the questions posed in the Board's most recent remand action.  As such, further medical opinion in connection with this claim is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when the Secretary provides the claimant with a VA medical examination or opinion, he must ensure that the examination or opinion provided is adequate).  The Board finds that a new examination is also necessary as evidence indicates that the Veteran underwent a right knee arthroscopy with plica excision in July 2017.  Thus, it is possible that the Veterans disability may have undergone a material change since last examined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327 (a) (2017) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

As regards the claim for a TDIU, that matter was remanded for the AOJ to arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.), who was to review the claims file, examine the Veteran, and fully describe the functional effects of each of the Veteran's service-connected disabilities.  The Veteran was afforded a VA examination in December 2017.  Notably, this examination was conducted by a psychologist and there is no indication as to why the examination was not conducted, as requested, by a psychiatrist.  Further, the chosen clinician commented only on the functional effects of the Veteran's service-connected mood disorder, stating in a July 2017 addendum opinion, that she was "not able based on clinical competencies to address physical health issues."  The Board does not question the competency of the VA examiner as a medical professional; however, given that the Veteran has asserted that his right knee pain is of such nature and severity that it impacts his cognitive abilities and thus his ability to obtain and maintain employment, the Board determined that a psychiatrist would best be qualified to evaluate the Veteran and provide an assessment of the functional effects of the Veteran's service-connected disabilities.

The Board also notes that after the Veteran was examined but before the addendum opinion was provided, records from the Veteran's VA Vocational Rehabilitation services file were associated with the claims folder.  There is no discussion or indicated review of these records by the VA examiner, despite the fact that information contained therein is clearly relevant to the issue of the Veteran's employability.  Notably, it is incumbent on a VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, 21 Vet. App. at 123 (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Overall, the Board finds that the issue of entitlement to TDIU must again be remanded in order to ensure compliance with the Board's prior remand orders and for a new examination.  See Stegall, supra.  On remand, the AOJ should seek to obtain an examination and medical opinion as set forth below from a psychiatrist.  

The Board also notes that information contained in the Veteran's vocational rehabilitation records suggests the existence of outstanding pertinent records.  Specifically, the Veteran again applied for Vocational Rehabilitation services in October 2016.  (The Board notes that he had previously applied for service in July 2014, but it was determined that he was not then currently feasible for employment.)  That same month, a vocational rehabilitation counselor determined that the Veteran had a serious employment handicap and that achievement of a vocational goal could not currently be determined.  It was noted that extended evaluation was necessary and that the next step was to do a feasibility study.  More current vocational rehabilitation records and/or the results of any feasibility study are not of record.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Records of employment assessments, feasibility studies, and/or subsequent decisions regarding entitlement to vocational rehabilitation services are pertinent to the claims on appeal, especially the Veteran's claim for a TDIU and for a higher rating of his mood disorder, as occupational impairment is specifically contemplated by the rating criteria.  As such, the Board finds it necessary to also remand the claim for a rating in excess of 70 percent for the Veteran's mood disorder.  On remand, the AOJ should associate with the electronic claims file any Vocational Rehabilitation folder or pertinent vocational rehabilitation records for the Veteran dated since October 2016.

Also, to ensure that all due process requirements are met, the AOJ should, on remand, obtain all VA treatment records from the VA Medical Center (VAMC) in Tampa, Florida,  dated since October 2016, and from the Bay Pines VA Healthcare System, dated since September 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  The Veteran should also be given another opportunity to provide additional information and/or evidence pertinent to any claim(s) on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012).  But see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should therefore specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Tampa VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since October 2016 and from the Bay Pines VA Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since September 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Obtain and associate all records associated pertinent to the Veteran's attempt to obtain VA Vocational and Rehabilitation services dated since October 6, 2016.  

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to any claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide a complete assessment of the severity of the Veteran's right knee disability, to include consideration of functional effects due to severe pain.

The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  

For each knee, the examiner conduct range of motion testing (reported in degrees) (with testing of the left knee conducted for comparison purpose) .  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss in the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the knee.

For the right knee, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).  This examination should take place after the Veteran has undergone knee examination, and the report of that examination has been  associated with the electronic claims file.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran and review of the record, the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently, a mood disorder with adjustment syndrome, right knee patellofemoral syndrome, and left knee arthritis.  The psychiatrist is specifically requested to comment on the Veteran's assertions of serve right knee pain and its impact on his cognitive abilities and ability to obtain/maintain employment.  

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In responding to the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include all pertinent vocational rehabilitation records, and all lay assertions.  Additionally, the physician may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities.

All examiner findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), associate with the claims file any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for the Veteran's right knee disability and mood disorder, and for a TDIU.

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the claim(s) for increase, app .  Each claim should be adjudicated in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, whether staged rating of the disability is appropriate).

10.  If any benefit(s)sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

